DETAILED ACTION
	This action is responsive to the following communications: the Application filed June 25, 2021, and Information Disclosure Statement filed on June 25, 2021.
	Claims 1-21 are pending. Claims 1, 8, 14 and 18 are independent.

Information Disclosure Statement
	Acknowledged is made of Application’s Information Disclosure Statement (IDS) Form PTO-1449 filed on June 25, 2021. This IDS has been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No.11,079,784. Although the claims at issue are not identical, they are not patentably distinct from each other because, they claim the same coverage of invention by providing a DRAM device and a power management integrated circuit (PMIC).


	Regarding independent claim 1, claim 1 of recited patent discloses all limitations of claim 1. A dynamic random access memory (DRAM) module comprising a DRAM device and a power management integrated circuit (PMIC) configured to supply an operating voltage to the DRAM device, the PMIC comprising: a voltage regulator configured to output the operating voltage to the DRAM device; a monitoring circuit configured to receive a feedback voltage of the operating voltage, and to determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range; a count register configured to store a count value indicative of a number of times the feedback voltage is determined by the monitoring circuit to be outside the threshold voltage range; and an interface (I/F) configured to output monitoring data corresponding to the count value stored in the register externally of the DRAM module.

	Regarding claim 2, claims 1 and 2 of recited patent disclose the limitation of claim 2. The DRAM module of claim 1, wherein the PMIC is configured to supply a plurality of operating voltages to the DRAM device, the monitoring circuit is configured to receive a plurality of feedback voltages of the respective operating voltages, and to determine at each of periodic intervals whether the feedback voltages are outside respective threshold voltage ranges, the count register is configured to store a plurality of count values indicative of a number of times the feedback voltages is determined by the monitoring circuit to be outside the respective threshold voltage ranges, and the I/F is configured to output the monitoring data corresponding to a plurality of count values.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11,079,784 in view of Prather et al. (US 10,395,721).

	Regarding claim 3, the recited patent discloses the limitation of claim 2.
	However, the recited patent is silent with respect to wherein the plurality of operating voltages include a first supply voltage VDD, a second supply voltage VDDQ, and a boosted supply voltage VPP.
	Prather et al. disclose wherein the plurality of operating voltages include a first supply voltage VDD, a second supply voltage VDDQ, and a boosted supply voltage VPP (see para.below and figure 2).



    PNG
    media_image1.png
    360
    879
    media_image1.png
    Greyscale


	Since recited patent and Prather et al. are both from the same field of endeavor, the purpose disclosed by Prather et al. would have been recognized in the pertinent art of recited patent.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Prather et al. to teaching of recited patent for purpose of using different voltages can be supplied to an internal generator circuit.

	Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11,079,784 in view of Chan (US 10,790,752).

	Regarding claim 4, recited patent disclose the limitation of claim 1.
	Recited patent is silent with respect wherein the threshold voltage range is between plus-or-minus 2% to plus-or-minus 6% of a target voltage of the feedback voltage.
	On the other hand, Chan discloses the predeternined percentage may be lower than 70%, such as 60; 50; 40% but it is not limited thereto. However, a person having ordinary skill in the art would know that having the threshold voltage range is between plus or minus 2% to plug or minus 6% can only deal with optimum value (also see para. below).



    PNG
    media_image2.png
    458
    896
    media_image2.png
    Greyscale

	Chan discloses the claimed invention except for wherein the threshold voltage range is between plus-or minus 2% to plus-or-minus 6% of target. It would have been obvious to one having ordinary skill in the art at the time the invention was made to power management would still perform the function as it should be and as the manufacture desire , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11,079,784 in view of Seitz et al. (US 2006/0245287).

	Regarding claim 5, the recited patent disclose the limitation of claim 1.
	However, the recited patent is silent with respect to wherein the periodic intervals are each between 500ns to 800ns.
	Seitz et al. disclose wherein the periodic intervals (see figure 2 and paragraphs [0028] and [0030].
	Seitz et al.  disclose the claimed invention except for wherein the periodic interval are each between 500ns to 800ns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to range of periodic interval to measure the presented of power, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Claim 6 and 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. Patent No. 11,079,784 in view of Lych et al. (US 2020/0228012).



	Regarding claim 6, the recited patent discloses the limitation of claim 1.
	However, the recited patent is silent with respect to wherein the periodic intervals are constant.
	Lynch et al. disclose wherein the periodic intervals are constant (see para.[0110] and figures 1 and 2 below. Noted: when time does not change: constant)

    PNG
    media_image3.png
    587
    835
    media_image3.png
    Greyscale


	Since recited patent and Lynch et al. are both from the same field of endeavor, the purpose disclosed by Lynch et al. would have been recognized in the pertinent art of recited patent.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lynch et al. to teaching of recited patent for purpose of using the periodic interval to scheduled interval.

	Regarding claim 7, the recited patent discloses the limitation of claim 1.
	However, the recited patent is silent with respect to wherein the periodic intervals are not constant.
	Lynch et al. disclose wherein the periodic intervals are not constant (see para.[0110] and figures 1 and 2 below. Noted: when time change: constant)
	Since recited patent and Lynch et al. are both from the same field of endeavor, the purpose disclosed by Lynch et al. would have been recognized in the pertinent art of recited patent.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lynch et al. to teaching of recited patent for purpose of using the periodic interval to scheduled interval.

Allowable Subject Matter
    Claims 8-21 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “the PMIC outputting monitoring data to the host device indicative of a number of voltage range violations of the operating voltage at each of a plurality of periodic intervals, wherein the host device is configured to maintain a power integrity of each memory module based on the monitoring data output by the PMIC”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-13, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “each of the first memory modules including a plurality of first memory devices and a first power management integrated circuit (PMIC) operatively connected to the first channel and to the plurality of first memory modules; and a plurality of second memory modules operatively connected to the second memory controller over a second channel, each of the second memory modules including a plurality of second memory devices and a second PMIC operatively connected to the second channel and to the plurality of second memory modules, wherein the first PMIC of each first memory module includes a first voltage regulator configured to supply first operating voltages to the first memory devices, and a first monitoring circuit configured to count a number of voltage range violations of the first operating voltages at periodic intervals and to output monitoring data indicative of the number of voltage range violations over the first channel to the host device, and wherein the second PMIC of each second memory module includes a second voltage regulator configured to supply second operating voltages to the second memory devices, and a second monitoring circuit configured to count a number of voltage range violations of the second operating voltages at period intervals and to output monitoring data indicative of the number of voltage range violations over the second channel to the host device”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15-17, the claims have been found allowable due to their dependencies to claim 14 above. 

	Regarding independent claim 18, the prior art does not teach or suggest the claimed invention having “supplying an operating voltage from the PMIC to the memory device; transmitting a read/write command from the host to the memory device, and processing the read/write command to output read data from the memory device to the host or to write data from the host to the memory device; monitoring, by the PMIC and during the processing of the read/write command, a feedback voltage of the operating voltage to determine at each of periodic intervals whether the feedback voltage is outside a threshold voltage range; and transmitting monitoring data from the PMIC to the host denoting a count value, the count value corresponding to a number of times the feedback voltage was determined to be outside the threshold voltage range”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 19-21, the claims have been found allowable due to their dependencies to claim 18 above. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827